Order entered April 9. 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01118-CV

                      BRIGETTA D’OLIVIO, Appellant

                                       V.

                 HILARY THOMPSON HUTSON, Appellee

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02704-2020

                                    ORDER

      Before the Court is the April 8, 2021 request of Linda Patrizio, Collin

County Deputy Clerk, for an extension of time to file the clerk’s record. Ms.

Patrizio informs the Court that appellant has paid the fee for the clerk’s record.

Accordingly, we GRANT the request and extend the time to April 12, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE